United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 16, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10240
                          Summary Calendar



IGNACIO CHAMPION LOPEZ,

                                    Petitioner-Appellant,

versus

COLE JETER,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-924
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Ignacio Champion Lopez, federal prisoner #15603-077, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition.         He

challenges the district court’s conclusion that he received

credit on his state sentence for the time he spent in federal

custody pursuant to a writ of habeas corpus ad prosequendum.         He

argues that the Bureau of Prisons (BOP) violated the Due Process

Clause of the Fourteenth Amendment and the Double Jeopardy Clause




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10240
                                -2-

of the Fifth Amendment when it amended the sentencing court’s

judgment by denying the orally ordered credit to his sentence.

     Evidence in the record supported the district court’s

factual determination that Lopez received credit on his state

sentence for the time spent in federal prison pursuant to a writ

of habeas corpus ad prosequendum.   Thus, this determination was

not clearly erroneous.   See Free v. Miles, 333 F.3d 550, 552 (5th

Cir. 2003).   Nor did the district court err in finding as a

matter of law that Lopez was not entitled to the credit he

sought.   Time spent by a prisoner in federal custody for the

purpose of appearing in federal court via a writ of habeas corpus

ad prosequendum is not counted towards the federal sentence if

that time was credited toward his state sentence.   United States

v. Brown, 753 F.2d 455, 456 (5th Cir. 1985); 18 U.S.C. § 3585(b).

     AFFIRMED.